PER CURIAM HEADING




NO. 12-04-00002-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


MIKE MCCORMICK,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW OF

JOSE FELICIANO,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellant's docketing statement was due
to have been filed at the time the appeal was perfected, i.e., December 30, 2003.  See Tex. R. App.
P. 32.1.  On January 6, 2004, this court notified Appellant that he should file a docketing statement
immediately if he had not already done so.  However, Appellant failed to file a docketing statement.
	On January 21, 2004, this court issued a second notice advising Appellant that the docketing
statement was past due.  The notice also advised Appellant that the filing fee was due to have been
paid on or before January 16, 2004, but had not been received.  See Tex. R. App. P. 5 (requiring
payment of filing fee at time an item is presented for filing).  The notice further provided that unless
the docketing statement and filing fee were filed on or before February 2, 2004, the appeal would
be presented for dismissal in accordance with Rule 42.3.  The time for filing the docketing statement
and paying the filing fee has expired, and Appellant has not complied with the court's request. 
Because Appellant has failed after notice to comply with Rule 5 and Rule 32.1, the appeal is
dismissed.  Tex. R. App. P. 42.3(c).
Opinion delivered February 4, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)